DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation and Comments
Regarding claim 2 and repeating from the previous Office Action, the claim requires that the monitored condition includes “a chamber defect performance”. The Examiner notes that no structural definition is provided to what is a “chamber defect performance”. Paragraph [0016] of the instant specification equates the “defect performance” of a processing chamber to “its ability to prevent defects from occurring in wafers processed within it”, thus providing a definition based on a function, as opposed to a specific qualitative or quantitative value. Accordingly, the Examiner interprets the term “defect performance of a processing chamber” to encompass a broad range of conditions that imply or relate to the condition of the processing chamber, such as wafer defect levels where the defects are caused by chamber conditions.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim has been amended to recite “a SiCo film”. “Co” is the chemical symbol for cobalt.  Based on the other recitations in the claim and previous presentations of the claims, the “o” in “Co” appears to be a typo meant to indicate a combination of carbon and oxygen, i.e. “CO”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 – 2, 4 – 11, 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 2016/0329206 A1 (hereafter “Kumar”) in view of Johnson et al. US 2002/0192359 A1 (hereafter “Johnson”) and of Saki US 2006/0269691 A1 (hereafter “Saki”); and optionally in view of Kang et al. US 2015/0147482 A1 (hereafter “Kang”).
Regarding claim 1, 2, 4, 5, 6, 7, 14; Kumar is directed to methods of forming reduced-stress dielectric films on semiconductor substrates using a processing chamber (Abstract).  The methods encompass the use of the atomic layer deposition technique (ALD) to form the reduced-stress dielectric films.  Kumar discloses that their method comprises the steps of:  setting/adjusting ALD parameters such as pressure and temperature in order to effect the insertion of one or more low-stress interlayers, e.g. 1 to 20 mTorr [setting pressure and temperature to within predetermined ranges] ([0060], [0080], [0085]); providing [supplying] process gases including an inert gas (e.g. helium) and a reactant gas (e.g. O2) via e.g. a showerhead [gas distribution device] ([0076], [0081] – [0082], [0115] [0123]); generating [striking] a plasma within the processing chamber using radio frequency (RF) power ([0075], [0081] – [0082]); and monitoring the plasma state [condition] using one or more of voltage, current and optical emission spectroscopy sensors ([0122], [0153]) or alternatively monitoring a history of past fabrication operations/performance metrics [meeting claim 2] ([0159]).  Additionally, the controller may have various integrated circuits, logic, memory and/or software to inter alia enable cleaning operations and enable endpoint measurements ([0158]).
While Kumar discloses monitoring of conditions within the chamber, Kumar does not expressly teach:
implementing a chamber conditioning operation as recited, particularly based on a detection of the monitored condition meeting or transgressing a threshold value, wherein the chamber conditioning comprises the deposition of a preconditioning film, successive paired layers of: a silicon oxycarbide film and a protective layer within that order; 
further repeating the steps of depositing the protective layer and the SiCO film to form paired layers; and
monitoring the thickness of the composite protective film until a threshold thickness for the composite protective film is reached

With regards to the step of implementing a chamber conditioning operation based on a detection of the monitored condition meeting or transgressing a threshold value:
In analogous arts, Johnson is directed to a method and system for controlling the bombardment of a wall of an electrically shielded RF source in order to control wall deposition (Abstract).  Johnson discloses during both deposition (e.g. plasma enhanced chemical vapor deposition) and etching processes, the chamber walls accumulate coatings or films on the processor walls ([0004] – [0008]). The coatings that are acquired on the walls affect the performance of the plasma processor in different ways; critically, if the thicknesses of a coating on the processor walls becomes too thick, coating fragments may dislodge and cause particulate contamination of the plasma processor and substrates that are being processed such as semiconductor wafers [relating to the claimed threshold value] ([0005], [0027], [0029]). Johnson discloses monitoring a wall coating thickness using a microwave system or optical system and monitoring the wall coating thickness within the chamber ([0054], [0058]; Fig. 3); selecting a target film thickness [threshold value] and determining when to execute control of the wall coating thickness based on the monitored wall coating thickness [detection of the monitored condition meeting or transgressing a threshold value] ([0007], [0009] – [0011], [0013], [0031]).  
Johnson also discloses that in prior art, a full cleaning procedure is performed to avoid excess film deposition onto chamber surfaces; therefore it would be readily apparent to one of ordinary skill in the art that Johnson implicitly teaches performing a cleaning procedure after a threshold value of film thickness is reached. Johnson subsequently teaches that after performing a full clean of a plasma processing chamber, a reactor wall is recoated in a controlled way to condition a reactor ([0030]); in an example embodiment for growing silicon oxide films onto a wafer, Johnson discloses: placing a first substrate into the processing chamber, perform the standard deposition procedure to coat the chamber walls [i.e. condition the reactor] and then replacing the wafer in order to eliminate a “first-wafer effect”, which is caused by the change of processing behavior of the processing chamber as the clean wall surface transitions from a clean wall to a wall with the deposition coating properties ([0032] – [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar by adding a chamber conditioning operation based on the detection of a monitored condition meeting or transgressing a threshold value (in this case, a point of excess thickness of coating material on the chamber walls, a matter of routine experimentation in relation to the limitations of claims 4 and 5) because Johnson teaches that in normal plasma processing , such as depositions, the deposited coatings accumulates on chamber walls, and that when there is excess coating on the chamber wall, the excess coating tends to flake off the chamber wall, subsequently contaminating a substrate and/or other chamber components.  One of ordinary skill in the art would have been motivated to learn when such a critical condition is imminent to prevent contamination and losses from unanticipated contamination.
With regards to the substeps of the chamber conditioning operation, comprising the steps of deposition of a preconditioning film, a silicon oxycarbide film and a protective film within that order; and then further repeating the steps of depositing the protective layer and the SiCO film to form paired layers until a desired threshold thickness is reached:
	Johnson discloses that reactor conditioning is a controlled form of a given plasma process’s standard procedure ([0030] – [0032]); effectively and first iteration of any coating that would be intended to be deposited onto a given substrate. Johnson furthermore discloses that the coating deposition must be thick enough to avoid “first wafer effect” [related to the claimed threshold thickness for a composite protective film]. The conditioning of the chamber entails a standard deposition of the process that would occur within the chamber ([0032] – [0033]).
	Kumar discloses depositing a multi-compositional film in iterations to create specific stack structures with main stress and low stress portions [either/both construed to map to preconditioning films and protective layers] until a desired thickness is reached (Abstract; [0002], [0043]; Fig. 2A, Fig. 3A – 3F). Kumar further discloses that the films deposited may be e.g. silicon oxide films, silicon carbide films and silicon-carbon-oxide films [SiCO] films onto one another ([0095]).  The film stress is determined by any of the heterogeneousity of chemical compositions between interlayers (as determined in part by choice of reactant gas and precursors, the plasma power during deposition of a given interlayer, the deposition temperature, chamber pressure, ect ([0041], [0046], [0055], [0060]). The dielectric film that is deposited by practice of Kumar’s method may be designed to fit desired criteria such as overall breakdown voltage and leakage current ([0003] – [0004], [0037]). The deposition rate of the layers may be determined based on the power provided (Fig. 1A; [0068] [0072]) [related to claim 14]. Finally, Kumar discloses that the cyclic process used for forming films include cyclic variations of chemical vapor deposition (CVD) [meeting claim 6] and that the precursor chosen that are capable of reacting to form depositions include silicon-containing species such as silane and disilane [meeting claims 7 and 8] ([0046] – [0047], [0089], [0097] – [0099]). 
Therefore, in consideration of the art as a whole, it would have been obvious to one of ordinary skill in the art to have performed the steps of depositing a preconditioning film (which may be a SiCO film as well) onto an internal surface of the chamber, followed by another silicon oxycarbide film onto the preconditioning film, and then finally a protective layer onto the SiCO film (which itself may also be a type of SiCO film in an embodiment) in paired layers that are repeated at optimized deposition rates until a desired thickness is deposited onto chamber walls in the method of Kumar in view of Johnson because Johnson teaches that the chamber walls would have the same coating as the coating on a wafer after cleaning, that the thickness of the coating on the chamber walls would need to be thick enough to avoid a “first wafer effect” but not so thick as to create a flaking problem; and for a matter of routine experimentation in order to obtain films of appropriate levels of stress both within the chamber and for processing substrates as taught by Kumar; and as a matter of design choice by consequence of performing cyclic depositions to create a film with desired properties onto processing substrates as taught by Kumar.
Optionally and additionally with regards to the substeps of the chamber conditioning operation, comprising the steps of deposition of a preconditioning film followed by the paired layer of a SiCO film and a protective layer.
Kang is directed to the formation and use of undercoats [pre-conditioning film] on the interior surfaces of reaction chambers used to deposit films on substrates (Abstract). Such an undercoat is distinct from layers that are deposited on chamber surfaces during test cycles without any substrates present ([0038]).  Kang discloses a general operating method of a chamber comprising: forming a plasma-enhanced atomic layer deposition (PEALD)-based undercoat using a first reactant and a second reactant onto the surfaces of a reaction chamber (Fig. 2, 3, 4; [0002] – [0003], [0051] – [0052], [0066]; Claim 1); afterwards, loading substrates into the reaction chamber and depositing desired materials onto the substrates using e.g. a third and fourth reactant (Fig. 2; [0004], [0053] ); afterwards, removing any substrates from the reaction chamber and then performing a chamber cleaning operation; and then forming a new PEALD-based undercoat ([0054]). A similar plasma-enhanced chemical vapor deposited (PECVD)-based undercoat is also disclosed (Fig 1.; [0042] – [0050]). In some embodiments, the first reactant and second reactant are the same as the third reactant and fourth reactant, respectively ([0005]). One of ordinary skill in the art would recognize that the disclosure also implies that the first reactant and second reactant are different from the third reactant and fourth reactant, respectively. Additionally, in some embodiments, a ternary film [corresponding to the paired layers] may be deposited onto the undercoat ([0065]).  Kang discloses that the undercoat may be an oxide, nitride, carbide or carbonitride and gives as particular examples silicon oxide, silicon nitride, and silicon carbide ([0003], [0050]). The initial deposition of an undercoat (especially a PEALD-formed undercoat) aids in a.) minimizing flaking of accumulated deposition films ([0038] – [0039]), improves subsequent uniformity of deposition onto substrates such as wafers, and reduces the need for dummy wafers ([0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar in view of Johnson to have a distinct preconditioning film formed because Kang teaches that the inclusion of undercoats [preconditioning films and may also read upon the combination of preconditioning films and successive paired layers, where the successive paired layers fit as ternary films in Kang] aids in minimizing flaking and improve subsequent uniformity of deposition onto substrates such as wafers,
With regards to the step of monitoring the thickness of the composite protective film until a threshold thickness for the composite protective film is reached:
As noted above, Johnson discloses monitoring a wall coating thickness using a microwave system or optical system and monitoring the wall coating thickness within the chamber ([0054], [0058]; Fig. 3).  
Optionally and additionally, Kang also discloses that a reactor chamber being used for film deposition on substrates has a total chamber accumulation limit before there are signs of film flaking ([0006], [0048]). The total accumulation limit corresponds to the amount of film and undercoat that is deposited on chamber surfaces.  Furthermore, an accumulation counter based on expected thickness of deposition per cycle can be established as a measurement to the accumulation limit ([0048]).
Saki is directed to a plasma treatment apparatus including a susceptor and a silica cover and a method of conditioning the silica cover (Abstract). When the silica cover is to be conditioned for a nitride deposition process ([0006], [0023], [0024]), the silica cover is conditioned by providing a conditioning gas to form a nitride layer on the silica cover ([0032]). Saki discloses further discloses a step of monitoring the thickness of the nitride layer during conditioning ([0033]) and then determining if nitriding has been carried out long enough by determining if the monitored nitride layer has the desired thickness ([0034]). A control unit is used to automatically determine if the requisite thickness is achieved.  Monitoring the growth of the nitride conditioning film also may prevent excessive expenditure of time and money, allowing for efficient formation of the conditioning nitride film ([0036]). Finally, similar to Johnson and optionally Kang, Saki discloses that the presence of a nitride layer before a nitriding operating is critical to the film forming rate when performing plasma nitriding of a substrate ([0006], [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Kumar in view of Johnson by positively monitoring the thickness of the formed composite protective film during the conditioning operation because Saki suggests that the monitoring of the film thickness of films that are for conditioning allows helps to prevent excessive expenditure of time and money and aids in ensuring that the composite protective film is formed efficiently, in line with the disclosed objectives of Kumar, Johnson and optionally Kang.
Regarding claims 9 – 10 and 13; while Kumar in view of Johnson does not expressly teach an embodiment that recites the claimed pressure range, temperature range and carbon content of the protective layer; Kumar does disclose that the amount of stress within the resultant deposited film is a function of inter alia the temperature, pressure, precursor composition and reactant composition ([0041], [0046], [0055], [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the reactor conditions to produce a protective layer that is oxidation-resistant including the 30 to 45% weight carbon as a matter of routine experimentation in order to regulate the amount of tensile/compressive strength with a dielectric bilayer.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. 
Regarding claim 11, while Kumar does not expressly teach the thickness of the protective layer per se, Kumar does disclose a desire to deposit to a given thickness tm with a desired stress level sm for one of two layers in a bilayer, and likewise a second given thickness tl with a stress level sl that is lower than sm (Abstract, [0004]).  The resultant thicknesses and their ratios have an effect on the resultant properties of the final dielectric film such as breakdown voltage (Fig. 2E -2G; [0061] – [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar in view of Johnson to have a thickness within the claimed range as a matter of routine experimentation to optimize electrical properties of the resultant dielectric film in relation to other deposited layers, as taught by Kumar.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 15, Kumar discloses that the method may be performed by a system that may be configured to provide both a high-frequency (HF) RF power and a low-frequency (LF) RF power source ([0121]). Both the showerhead and the pedestal [upper and lower electrodes respectively] may be connected with the RF power supply ([0121]). The plasma power that is generated may be set between e.g. 400 and 5100W ([0083]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Johnson as applied to claims 1, 2, 4 – 16 above, and further in view of Kamerling et al. US 5, 154,810 (hereafter “Kamerling”).
Regarding claim 3, while Kumar discloses providing data of the results of processing, including film stress values of films deposited onto substrates, Kumar does not expressly teach that the reported stress values are monitored in the [processing] chamber.
In analogous arts, Kamerling is directed to a system and process for forming thin film coatings on workpieces (Abstract). Kamerling discloses that the system includes a stressometer system that monitors the stress of a deposited film in-situ (Abstract; col 3 lines 21 – 40). The stressometer system comprises a cantilever with one point rigidly mounted onto a drum loaded with deposition substrates [analogous to a chamber component/chamber wall] as well as two stationary witness reflectors, also rigidly mounted, in proximity to the free end of the cantilever (col 5 line 50 – col 6 line 55).  Kamerling further discloses that after a series of repetitive depositions with coatings, the cantilever would deflect radially relative to the drum depending on the film deposited onto the cantilever.  A laser beam is focused through a viewport to observe the deflection of the cantilever relative to the two stationary witness reflectors. The reflection movement of the laser light can then be converted into an electrical signal that provides information on the stress of the deposited films.  Kamerling discloses that high stress is associated with warpage and breakage, as well as limits the useful thicknesses of (optical) thin films (col 2 line 55 – col 3 line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar in view of Johnson to monitor film stress values inside of the chamber, such as by using the cantilever system of Kamerling, because Kamerling teaches that overly high stress values are associated with warpage and breakage, and that monitoring of the stress would help with expansion of the useful thicknesses. Furthermore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar in view of Johnson to have tied the monitored stress value to the implementation of a substrate processing chamber conditioning operation because Johnson teaches that a major problem of plasma processing is the risk of flaked-off coatings [i.e. coating breakage] and Kamerling teaches the association of film stress to both coating breakage as well as to deposited thickness; one of ordinary skill in the art would then been reasonably suggested that threshold values of film stress of the coating on substrate processing chamber parts would be indicative of when a chamber conditioning operation should be executed.

Response to Arguments
Applicant's arguments filed on April 19, 2022 have been fully considered but they are not fully persuasive.

Applicant’s remaining principal arguments are: 
a.) Kumar and Johnson, individually and collectively does not teach a substep of forming a preconditioning film prior to the formation of a composite film as shown in Fig. 2A in Kumar. Thus, Applicant respectfully disagrees with Examiner's assertion that a combination of Kumar and Johnson discloses the claimed subject matter.
 
In response to the applicant's arguments, please consider the following comments.
a.)  As a preliminary matter, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
	In this case, the Examiner notes that the term “preconditioning film” combines the structural meaning of the term “film” with the functional adjective of “preconditioning” – where the film must be involved with a function of preconditioning or present in some function of preconditioning. The instant specification describes a preconditioning film as a film that is deposited onto an internal surface of a given chamber ([0006]), as also known as a thin layer of oxide film ([0016]) and also “a protective layer may further serve as a sacrificial layer to protect against the effects of an oxygen-rich plasma attack due to a presence of excess carbon atoms in the protective layer... [a]s a result, the
carbon content of the remaining preconditioning film inside the reaction chamber may be similar, for example, to a [type of highly conformal silicon carbide] film” ([0022]; [0015]). In light of the instant specification then, the Examiner interprets the term “preconditioning film” to refer to any film with an oxide phase and may also contain carbon.
In light of the broadest reasonable claim interpretation, a first coating or paired coating of the composite film would read as a preconditioning film, especially as the claim does not require a particular identity of the preconditioning film.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the teaching for the thickness of the composite protective film is found in Johnson in the manner discussed above. 
Finally, Kang would optionally have taught the presence of a preconditioning film in the manner explained above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Albarede et al. US 10,134,569 B1, particularly col 1 lines 25 – 35 in view of the disclosed monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717